Sykes, P. J.,
delivered the opinion of the court.
The appellee, Eddie Buford, was tried and convicted in the mayor’s court of the city of Oxford for unlawfully selling intoxicating liquors in violation of an” ordinance of the city. Prom this conviction Buford appealed to the circuit court, and was acquitted there. The learned circuit judge ruled that the two ordinances. of the city of Oxford offered in evidence by the city were void. Prom this ruling of the court the city prosecutes this appeal, in accordance with section 16, Hemingway’s Code, (section 40, Code of 1906, paragraph 2 thereof), which provides for an appeal by the state or any municipality from a judgment of the circuit court in a criminal case acquitting the defendant, where a question of law has been decided adversely to the state or municipality.
Those parté of the two ordinances necessary to be considered are as follows:
“Ordinance Book No. 1, City of Oxford, Mississippi, p. No. 176:
(1) “An ordinance against all offenses under the penal laws of the state amounting to a misdemeanor as provided for in section No. 3410 of the Mississippi Code of 1906:
*638-“Section 1. Be it ordained by the mayor and council of the city of Oxford, Mississippi, that each and all offenses under the penal laws of Mississippi amounting to a misdemeanor shall each be an offense against the city of Oxford, Mississippi, and upon conviction thereof the same punishment shall be imposed as is provided for by the laws of the state with regard to such offenses against the state not in excess of the piaximum "penalty which may be imposed by said city of Oxford, Mississippi. ’ ’
(2) “An ordinance making all crimes and misdemeanors against the state of Mississippi, as provided by the laws thereof, crimes and misdemeanors against the city of Oxford, when committed within the corporate limits of said city, and providing punishment thereof:
‘ ‘ Section 1. Be it ordained by the council of the city of Oxford, Mississippi, that all crimes, and misdemeanors against the state of Mississippi as provided by the Code of 1906, the Acts of the Legislature of 1908, 1910, 1912, 1914, 1916, and 1918, be and the same are hereby made crimes and misdemeanors against the city of Oxford, Mississippi, when committed within the corporate limits of said city.”
It will be noted that section 1 of the first ordinance, supra, makes all misdemeanors under the state laws misdemeanors under the municipal law. It fails to state that the misdemeanor must be committed within the municipal limits of the city of Oxford. Under this ordinance, if valid, any misdemeanor committed anywhere within the state of Mississippi would be a violation and a misdemeanor- under this ordinance, punishable as an offense against the municipality of Oxford. ' The municipality simply attempted to exercise more jurisdiction than it has. Its jurisdiction, of course, is bounded by the municipal limits of the city.
In the case of Oakland v. Miller, 90 Miss. 275, 43 So. 467, the court held a municipal ordinance void because it attempted to clothe the mayor with jurisdiction over *639felonies as well as misdemeanors. By parity of reason the ordinance here in question is null and void, because it attempts to clothe the mayor of the city of Oxford with jurisdiction over misdemeanors committed outside of the city limits as well as those committed therein.-
The second ordinance, supra, is void under the express ruling of the Miller Case, cited above, because it attempts to clothe the mayor with jurisdiction over felonies as well as misdemeanors. Oakland v. Miller, supra; Dismukes v. Louisville, 101 Miss. 104, 57 So. 547; Smothers v. Jackson, 92 Miss. 327, 45 So. 982.
The learned circuit judge was correct in ruling that both city ordinances were void.
The judgment of the lower court is affirmed.

Affirmed.